DETAILED ACTION

Applicant’s amendment and response received on 6/3/22 has been entered. Claims 30-31 have been canceled, and new claims 43-45 have been added. Claims 1-2, 6-7, 9-10, 13-18, 21-22, 28, 37, and 42-45 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112


The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness, is withdrawn in view of applicant’s amendments to claim 37. 

Claim Rejections - 35 USC § 102


The rejection of claims 1-2, 6, 9-10, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by O’Callaghan et al. (February 1, 2017) Human Mol. Genetics., Vol. 26(7), 1230-1246, is withdrawn in view of applicant’s submission of a Declaration under 37 CFR 1.131 signed by all three named inventors which states that the additional authors of O-Callaghan et al. (2017) were working under the direction of the instant inventors and did not contribute to the conception of the instant invention. It is noted that in view of the Declaration, O’Callaghan et al. (2017) does not qualify as prior art under 35 U.S.C. 102(a)(1) under exception 102(b)(1)(a). 

The rejection of claims 1-2, 6, 9-10, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by O’Callaghan et al. (September, 2016) Invest. Opthamol. Vis. Science, Vol. 57, 793, abstract, pages 1-2, hereafter referred to as O’Callaghan 2016, is withdrawn in view of applicant’s amendments to the claims which now limit the MMP3 coding sequence to human MMP3 coding sequence. 

The rejection of claims 1-2, 16, 21-22, 28, 30-31, and 42 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0301228 (2011), hereafter referred to as Borras et al., is withdrawn in view of applicant’s amendments to the claims which now limit the promoter to a constitutive promoter. Borras et al. teaches the use of a steroid inducible promoter. 

Claim Rejections - 35 USC § 103

The rejection of claims 7, 9-10, 13-18, 28, and 37 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0301228 (2011), hereafter referred to as Borras et al., in view of GenBank Accession Number BC074815 (2005) Homo sapiens matrix metallopeptidase 3 (stromelysin 1), and O’Callaghan et al. (September, 2016) Invest. Opthamol. Vis. Science, Vol. 57, 793, abstract, pages 1-2, hereafter referred to as O’Callaghan 2016, is withdrawn in view of applicant’s amendments to the claims which have necessitated new grounds of rejection set forth below. 

Claims 1-2, 6-7, 9-10, 13-18, 21-22, 28, 37, and 42-45 are newly rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan et al. (September, 2016) Invest. Opthamol. Vis. Science, Vol. 57, 793, abstract, pages 1-2, hereafter referred to as O’Callaghan 2016, in view of Mamiya et al. (2004) Exp. Eye Research, Vol. 79, 405-410, and GenBank Accession Number BC074815 (2005) Homo sapiens matrix metallopeptidase 3 (stromelysin 1).
O’Callaghan 2016 teaches a pseudotyped AAV 2/9 vector comprising a CMV promoter operatively linked to a murine MMP3 coding sequence (O’Callaghan 2016, abstract page 1). O’Callaghan 2016 teaches intracameral injection of the AAV 2/9-MMP3 vector into the anterior chamber of the eye in a mouse, where MMP3 is expressed in the corneal epithelium and secreted into the aqueous humor of the eye (O’Callaghan 2016, abstract pages 1-2). O’Callaghan 2016 further teaches that expression of MMP3 in the eye significantly increased paracellular permeability to 70kDa dextran (a tracer molecule) 114-fold, reduced TEER values by 23%, and significantly increased outflow facility (O’Callaghan 2016, abstract pages 1-2). O’Callaghan et al. states that these results represent a realistic rationale for gene therapy of glaucoma (O’Callaghan et al., abstract page 2). 
O’Callaghan et al. differs from the instant invention by not teaching to use a human MMP3 coding sequence, or more specifically a human MMP3 sequence which is at least 95% identical to SEQ ID NO:1. Mamiya et al. supplements O’Callaghan et al. by teaching the delivery of a plasmid encoding human MMP3 under transcriptional control of the CMV promoter to the eye in rabbits and the effects of expression of human MMP3 on intraocular pressure following trabeculectomy surgery, a widely used surgical means for treating glaucoma (Mamiya et al., pages, 405-406). Mamiya et al. teaches that expression of human MMP3 significantly decreased intraocular pressure following trabeculectomy and that the expression of human MMP-3 may be used for glaucoma patients (Mamiya et al., abstract, and pages 405-408). Therefore, in view of the motivation provided by Mamiya et al. to reduce intraocular pressure by expressing human MMP-3 in the eye for the treatment of glaucoma, it would have been prima facie obvious to the skilled artisan at the time of filing to use a human MMP3 sequence instead of a mouse MMP3 sequence in the AAV vector taught by O’Callaghan et al. for reducing intraocular pressure associated with glaucoma in the eye of a patient with a reasonable expectation of success. 
Further in regards to the sequence of human MPP3, it is noted that Mamiya et al. does not teach the exact sequence of the human MPP3 present in their expression vector. However, various nucleotides sequences encoding human MMP3 were known in the prior art, including the sequence set forth in GenBank Accession Number BC074815 which is 100% identical to SEQ ID NO:1. Therefore, as a number of nucleotide sequences encoding human MMP3 were known in the prior art, including a sequence with 100% identity to SEQ ID NO:1, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the sequence of GenBank Accession Number BC074815 as the human MMP3 encoding nucleotide sequence in the AAV2/9 vector by O’Callaghan et al. in view of Mamiya et al., as the substitution of one known human MMP3 encoding sequence for another represents nothing more than the substitution of an art recognized equivalent with predictable results. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/
Primary Examiner, Art Unit 1633